UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-4605


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KYLE DAVID GROSS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:10-cr-00041-HFF-1)


Submitted:   November 15, 2011             Decided:   November 17, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.         Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina;
William Jacob Watkins, Jr., OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Kyle David Gross pled guilty to possession of child

pornography, in violation of 18 U.S.C. § 2252(a)(5)(B) (2006),

and    was       sentenced         to     96     months       of     imprisonment.           Gross’s

attorney         has     filed       a     brief       in     accordance         with    Anders     v.

California,           386 U.S. 738    (1967),       stating      that     there    are    no

meritorious           grounds       for        appeal,      but     questioning         whether    the

sentence imposed was reasonable.                            Although informed of his right

to file a supplemental pro se brief, Gross has not done so.                                        For

the reasons that follow, we affirm.

                 We     review      a     sentence          for     reasonableness        under     an

abuse-of-discretion standard.                         Gall v. United States, 552 U.S.
38, 51 (2007).               This review requires consideration of both the

procedural and substantive reasonableness of a sentence.                                           Id.

First,       this       court       must       assess        whether       the    district     court

properly         calculated         the        Guidelines         range,    considered       the    18

U.S.C.       §        3553(a)       (2006)        factors,          analyzed       any    arguments

presented         by     the       parties,           and    sufficiently          explained       the

selected sentence.                 Id. at 49-50; see United States v. Lynn, 592
F.3d 572,       576       (4th    Cir.        2010).        We    also    must     consider      the

substantive           reasonableness             of    the    sentence,          “examin[ing]      the

totality         of    the    circumstances            to     see    whether       the   sentencing

court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in § 3553(a).”                                        United

                                                      2
States v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

In    this     case,    the    district         court       correctly       calculated       and

considered the advisory Guidelines range and heard argument from

counsel and allocution from Gross.                          The court considered the

relevant       §   3553(a)     factors     and        explained       that     the      96-month

sentence was warranted in light of the nature and circumstances

of    the    offense.            We     conclude          that     Gross’s     sentence       is

procedurally and substantively reasonable.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Gross’s conviction and sentence.                               This court

requires that counsel inform Gross, in writing, of the right to

petition     the    Supreme      Court     of       the    United     States      for    further

review.      If Gross requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move       in   this      court         for        leave      to    withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Gross.

               We dispense with oral argument because the facts and

legal    contentions       are        adequately          presented    in    the     materials

before      the    court   and    argument          would     not     aid   the    decisional

process.



                                                                                        AFFIRMED

                                                3